Citation Nr: 0204233	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO. 96-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, for purposes of Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310.

2.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1959 to April 1963 
and from June 1967 to January 1969.  The appellant is the 
veteran's surviving spouse.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310, and which denied entitlement to benefits 
under 38 U.S.C.A. § 1318.

The Board remanded the claim in May 2000 so that the 
appellant could be afforded a requested Board hearing, and to 
clarify whether the appellant wished to pursue a claim that 
the veteran should have been entitled to a total disability 
rating for the 10 years preceding his death, for purposes of 
benefits under 38 U.S.C.A. § 1318.  The RO reconsidered the 
prior denial of the claim for benefits under 38 U.S.C.A. 
§ 1318, and again denied the claim.  The appellant was 
notified of that denial by a supplemental statement of the 
case issued in March 2001.  A statement filed by her 
representative in April 2001 may be construed as a timely 
substantive appeal as to the recharacterized claim.  

The appellant requested a Travel Board hearing.  The 
requested hearing was conducted by the undersigned Board 
Member in May 2001.

On appeal, the Board sought an opinion by an independent 
medical expert (IME) by letter dated in November 2000, and so 
notified the appellant and her representative.  38 C.F.R. 
§ 20.901 (2001).  The requested opinion has been received, 
and the appellant and her representative have been provided 
with a copy of the opinion.  38 C.F.R. § 20.903 (2001).  The 
appellant has submitted additional argument.  Appellate 
review may proceed.


FINDINGS OF FACT

1.  In February 1983, the veteran sought an evaluation in 
excess of 20 percent for his service-connected back 
disability, and a 40 percent evaluation was granted; from 
April 15, 1983 to February 29, 1984, a temporary total 
evaluation for convalescence was in effect under 38 C.F.R. 
§ 4.30.

2. The veteran worked full-time from March 1984 to August 
1984.

3.  A total disability evaluation based on individual 
unemployability (TDIU) was granted, effective in August 1984, 
based on a December 1984 claim. 

4.  The veteran died in February 1993, less than 9 years 
after the total disability evaluation was awarded. 

5.  The death certificate lists hypertensive atherosclerotic 
cardiovascular disease as the immediate cause of the 
veteran's death in February 1993; no other underlying cause 
or condition contributing to the veteran's death is noted.  

6.  The medical evidence establishes that hypertensive 
atherosclerotic heart disease which caused the veteran's 
death was not incurred in service or within any presumptive 
period, and establishes that service-connected back 
disability and hiatal hernia, or treatment thereof, did not 
cause, contribute to, or accelerate his death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by a disability 
incurred in or aggravated by service, or by a disability 
which may be presumed service-connected, nor did a service-
connected disability cause or contribute materially or 
substantially to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.309, 3.312 (2001).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. 
§§ 1318, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.22, 
4.16, 20.1106 (2001, 1993, 1983). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The surviving spouse of a qualifying veteran is entitled to 
monetary benefits, known as Dependency and Indemnity 
Compensation (DIC) benefits, if the veteran died of a 
service-connected disability.  38 U.S.C.A. § 1310.  The 
surviving spouse of a deceased veteran is also eligible for 
DIC benefits as if the veteran's death were service 
connected, if the veteran was, at the time of death, "in 
receipt of or entitled to receive" compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1); 
38 C.F.R. § 3.22.  The appellant contends that the veteran's 
service-connected disabilities caused or contributed 
substantially and materially to his death.  The appellant 
also contends that the veteran should have been rated as 
totally disabled for more than 10 years prior to his death.  

1. Claim for benefits under 38 U.S.C.A. § 1310

At a the May 2001 Travel Board hearing, the appellant 
testified that the veteran had a heart disorder during 
service, and asserted that the veteran was treated in service 
on several occasions for his heart disorder.  The appellant 
stated that she was told by a physician that the heart 
problems the veteran had during service were the same cardiac 
problems that caused his death.  The appellant contended 
that, although service connection for the cause of the 
veteran's death was denied on the basis that there was no 
evidence that a cardiac disorder developed during service, a 
written medical opinion, if obtained, would support her 
contention that the veteran's cardiovascular disorders were 
manifested in service.

The appellant also testified as to her belief that the 
veteran's service-connected disabilities accelerated his 
death due to cardiac disease, because the veteran's service-
connected back disability prevented him from following 
medical recommendations for decreasing the severity of his 
cardiac disease, such as instructions to exercise.  The 
appellant's testimony was also consistent with the contention 
raised in a June 1998 letter, in which she stated that the 
medications used to treat the veteran's service-connected 
disabilities were incompatible with medications needed for 
his cardiac disorders, making the cardiac medications 
ineffective at times or requiring that the veteran decrease 
the amount of cardiac medications, thus accelerating the 
veteran's death.  

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of the veteran's death are based on the same statutory 
and regulatory provision governing determinations of service 
connection generally.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may be presumed for certain 
chronic disorders, such as cardiovascular disease, if 
manifested within the applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disorder which 
is secondary to or proximately caused by a service-connected 
disorder.  38 C.F.R. § 3.310(a).  Service connection may also 
be granted for a disorder which is aggravated by a service-
connected disability, to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(b), (c).

The veteran's service medical records disclose a blood 
pressure of 110/60 at the time of service induction 
examination in February 1959.  The veteran complained of 
chest pain in September 1962.  His blood pressure was 
recorded as 130/90, sitting, in the right arm.  
Hyperventilation was the assigned diagnosis.  The veteran's 
blood pressure on examination for discharge in April 1963 was 
recorded as 118/60.  

The veteran was examined for induction for a second period of 
service in June 1967.  His blood pressure was 114/72.  In 
September 1967, he complained of chest pain.  The providers 
who examined the veteran assigned a diagnosis of bronchitis, 
followed by resolving bronchitis.  Examination in January 
1969 disclosed blood pressure of 120/80.  The veteran 
complained of chest pain in early June 1972.  An EKG was 
interpreted as normal, and no cause for the symptoms was 
found.  A few days later, the veteran was treated for back 
pain following a motor vehicle accident.  The veteran sought 
treatment for back pain numerous times thereafter.  In 
February 1973, a Medical Board assigned diagnoses of 
spondylolysis of L5-S1 and ankylosis, incomplete, L5-S1, and 
recommended discharge.  

Post-service clinical records reflect that the veteran 
underwent VA examination in May 1976.  His blood pressure was 
122/70.  During VA hospitalization in August 1976, for 
epigastric pain, a blood pressure of 110/76 was noted.  The 
veteran was treated for chronic back pain during VA 
hospitalizations in February 1983 and April 1983.  In August 
1984, bulging discs in the back were noted on computed 
tomography (CT) examination.  These records are devoid of 
evidence of medical diagnosis of any cardiovascular disorder 
and are devoid of evidence of diagnosis or treatment of 
hypertension.

In May 1989, the veteran sustained fractures of the tibia and 
fibula, and he underwent multiple orthopedic procedures 
thereafter.  Left ventricular hypertrophy was identified.  
Clinical records thereafter reflect treatment of 
cardiovascular disorders.  The summary of an October 1991 VA 
hospitalization for chest pain reflects that myocardial 
infarction was ruled out. 

A January 1992 noninvasive carotid examination disclosed no 
significant plaque in the right carotid artery and 15 percent 
stenosis, left carotid artery.  VA outpatient treatment 
records reflect that the veteran sought treatment for back 
pain in February 1992 and March 1992.  In April 1992, he 
stated he had lost his medications and was given a refill of 
Tagamet and other medications.  He underwent endoscopy in 
July 1992 for evaluation of symptoms of esophagitis.  He had 
routine general medical appointments in August and October 
1992.  January 1993 outpatient treatment notes reflect 
complaints of burning epigastric pain and of arthritis.  He 
requested medication refills.  In February 1993, he was 
transported by ambulance to a private emergency department.  
His family reported he had been having chest pain for several 
days.  His heart rhythm was asystole, and he was in full 
respiratory arrest.  Cardiac resuscitation was unsuccessful.  

Turning to the record, the Board notes that during his 
lifetime, the veteran was granted service connection for 
status post spinal fusion and for a hiatal hernia, and an 
individual unemployability evaluation was assigned effective 
in August 1984.  The veteran's back disability was initially 
evaluated as 20 percent disabling, and that evaluation was 
increased to 40 percent effective in 1983 after the veteran 
submitted a claim for an increased evaluation in February 
1983.  The veteran was assigned a temporary total evaluation 
for convalescence following VA surgical treatment of his 
service-connected back disability in April 1983.  The veteran 
was evaluated in October 1983, and the VA physician, William 
G. Winter, M.D., indicated that the veteran should be 
continued on convalescence through March 1, 1984.  The 
veteran returned to work in March 1984.  He worked until 
August 1984.  The report of VA hospitalization in August 1984 
states that the veteran was doing well until he had sudden, 
acute back pain which started when he was bending over and 
heard a "pop" in his back.  

The veteran's death certificate lists hypertensive 
atherosclerotic cardiovascular disease as the immediate cause 
of the veteran's death in February 1993.  No other disorder 
is noted as an underlying cause or condition contributing to 
death.  However, the appellant contends that the cause of 
death listed on the death certificate is not definitive, as 
the veteran was not in a health care facility at the time of 
his death, and was pronounced dead on arrival when 
transported to a hospital.  No autopsy was performed, and the 
appellant states, in a March 2002 letter to the Board, that 
the cause of death noted on the death certificate was based 
on review of VA records as to the medications the veteran was 
taking at the time of his death. 

The appellant contends that, although the veteran was not 
granted service connection for hypertension, his hypertension 
resulted from pain due to the service-connected back 
disorder, and hypertension should be considered as secondary 
to the service-connected back disability.  

After the Board's May 2000 remand, there was a significant 
change in the laws governing veterans' benefits.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102, 5103, 
5103A (West Supp. 2001).  Second, VA has a duty under the 
VCAA to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Id.  In this case, VA has 
obtained all identified clinical records, VA and private, 
including the records of the emergency attempt to resuscitate 
the veteran.  The appellant has been given an opportunity to 
identify any additional records, and has stated that she is 
not aware of any other relevant evidence. 

In light of the appellant's contentions that medical opinion 
should be obtained, and would substantiate her claim, the 
Board requested an independent medical expert (IME) opinion 
in November 2001, and the appellant, and her representative, 
were so notified.  The IME opinion was submitted in January 
2002, and the appellant was notified of the opinion, and has 
provided a response to that opinion.  The Board finds that 
all relevant facts have been properly developed in regard to 
the appellant's claims, and no further assistance is required 
in order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claims.  See 
38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001). 

The Board concludes that VA has done everything reasonably 
possible to assist the appellant in developing her claim.  
The duties under the VCAA have been fulfilled, including as 
defined in the regulations, 66 Fed. Reg. 45,620, 45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). 

The IME provided an opinion that there was no indication in 
the record that the veteran's hypertensive atherosclerotic 
heart disease began in service.  The IME discussed the 
family's contentions that pain and suffering due to the 
veteran's back disability exacerbated the veteran's 
hypertension, that medications he was taking for hypertension 
were incompatible with medications he was taking for the 
service-connected back disability, and that the veteran's 
inability to exercise because of his service-connected back 
disability accelerated the hypertensive atherosclerotic 
disease.  The IME stated that none of those allegations "meet 
the test of probability."  The IME noted in particular that 
the veteran's recorded blood pressures were not in the 
hypertensive range, and noted that it is extremely common to 
change blood pressure medication regimens frequently, even 
without any concomitant disorders.  The IME concluded that 
there was "no substantial evidence" that the veteran's death 
was accelerated by his service-connected disabilities or 
treatment thereof.  

The IME opinion is consistent with the evidence of record, 
which includes voluminous VA clinical records beginning soon 
after the veteran's service separation.  These clinical 
records are entirely devoid of any clinical evidence of 
cardiac disease or hypertension until many years after the 
veteran's service separation, so it is clear that the veteran 
did not develop the hypertensive atherosclerotic heart 
disease which caused his death in service or within any 
applicable presumptive period.  The evidence of record does 
not raises any reasonable doubt to warrant a finding that the 
veteran's cardiovascular disease had its onset during 
service, during any applicable presumptive period.

The clinical evidence of record, although voluminous, does 
not include any medical evidence or opinion linking the 
veteran's cardiac disorders to his service-connected 
disabilities.  Moreover, the IME opinion establishes that 
there is no substantial evidence or reasonable probability 
that any service-connected disability or treatment thereof 
aggravated or accelerated the veteran's cardiovascular 
disorder.  The IME opinion addresses all factors required to 
provide a reasoned adjudication under the regulations, 
addresses each of the contentions raised by the appellant, 
and provides a basis for a reasoned adjudication.  

In this case, the appellant contends that the cardiac 
disorder which caused the veteran's death was proximately due 
to or the result of or accelerated by pain due to the 
veteran's service-connected back disability.  Relevant to 
this assertion, the IME opinion stated that there was no 
substantial evidence to establish causality between the 
veteran's service-connected back disability and the cause of 
or course of his cardiovascular disease.  The Board finds 
this a clear opinion that it is unlikely that the 
cardiovascular disorder which caused the veteran's death was 
directly caused by, proximately due to, or the result of the 
service-connected back disability.  The lay opinion of the 
appellant as to the cause of the veteran's death is not 
competent medical evidence.  The opinion of the IME that the 
veteran's service-connected disabilities were not linked to 
his death is persuasive. 

The persuasive evidence of record establishes that it is 
unlikely that the veteran's cardiac disorder was proximately 
due to, resulted from, or was accelerated or aggravated by a 
service-connected anxiety disability.  The preponderance of 
the evidence is against the claim, and the claim must be 
denied.  The examiner's opinion does not express a reasonable 
doubt so as to warrant a more favorable result.  The evidence 
is not in equipoise, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable determination.

2.  Claim for benefits under 38 U.S.C.A. § 1318

As noted above, the surviving spouse of a deceased veteran is 
eligible for DIC benefits "as if" the veteran's death were 
service connected, if the veteran was, at the time of death, 
"in receipt of or entitled to receive" compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1); 
38 C.F.R. § 3.22.  For purposes of DIC benefits under 
38 U.S.C.A. § 1318, an award of total disability compensation 
based on individual unemployability (TDIU) is considered a 
total service-connected disability rating.  38 C.F.R. 
§ 3.22(c).

The Board notes that the case law interpreting the phrase "or 
entitled to receive" in 38 U.S.C.A. § 1318, and in 
38 U.S.C.A. § 1311, a similar provision, has shifted, more 
than once, during the pendency of this appeal.  The appellant 
in this case has been advised that she is eligible for DIC 
under 38 U.S.C.A. § 1318 if the veteran "should have" been 
entitled to a total disability rating for the 10 years 
preceding his death, even though the veteran did not appeal 
the assignment of an effective date of August 1984 for his 
total disability evaluation or seek an effective date prior 
to August 1984 for that total evaluation.  

The Board notes that, although the Court in Wingo determined 
that such "hypothetical" entitlement could only be pursued by 
a survivor under section 1318 if there was no determination 
on the issue during the veteran's lifetime, the United States 
Court of Appeals for the Federal Circuit determined, in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001), that VA's regulations governing the same language in 
section 1318 and section 1311 were inconsistent, allowing 
survivors to claim hypothetical entitlement under section 
1311 without regard to determinations made in the veteran's 
lifetime.  The Federal Circuit ordered VA to revise its 
regulations so that survivors' right were consistent under 
both statutes.  Revised regulations have been published. 67 
Fed. Reg. 16,309, 16,317 (April 5, 2002).  However, 
consistent with Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the appellant in this case is entitled to the interpretation 
of the regulations which is most favorable.  The Board finds 
that, for purposes of this case, the determination of the 
veteran's entitlement to a total rating for purposes of DIC 
is not governed by the determination during his lifetime.  

With reference to DIC benefits under section 1318, the Court 
explained, in Marso v. West, 13 Vet. App. 260 (1999), that a 
survivor of a deceased veteran may establish eligibility for 
DIC under section 1318(b)(1) if the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time, or, if the veteran would have been in receipt 
of a 100 percent disability rating for such time but for CUE 
(clear and unmistakable error) in a final RO or Board 
decision.  As discussed above, the appellant has also been 
advised that she may prove "hypothetical" entitlement.  

With regard to the first theory of entitlement, based on 
actual receipt of an assigned 100 percent rating, it is noted 
that in this case, the veteran was not in receipt of a total 
rating for 10 years prior to his death.  A 100 percent 
schedular rating was assigned effective in August 1984, 
approximately eight and one-half years prior to the veteran's 
death.  Thus, the appellant is not entitled to DIC benefits 
on this basis. 

With regard to the theory of "hypothetical" entitlement to 
DIC benefits, the evidence of record at the time of the 
veteran's death establishes that the veteran was working 
full-time prior to VA surgical treatment of his service-
connected disability in April 1983.  By a June 1983 rating 
decision, a 40 percent evaluation for the service-connected 
back disability was assigned from February 1, 1983 to April 
15, 1983, and a temporary total (100 percent) evaluation was 
assigned from April 15, 1983 to November 1, 1983.  By a 
rating decision issued in February 1984, that temporary total 
evaluation was extended to the last day of February 1984, and 
a 40 percent evaluation was assigned from March 1, 1984.

The Board also notes that, after the period of temporary 
total disability for convalescence awarded under 38 C.F.R. 
§ 4.30 terminated on March 1, 1984, the veteran again worked, 
apparently full-time, for most of the period from March 1984 
to August 1984.  In particular, a June 1984 VA outpatient 
treatment note reflects that the veteran was working, and a 
July 1984 VA outpatient treatment note specifically stated 
that the veteran was working full-time.  The August 1984 
treatment notes reflect that the veteran was doing well until 
he heard a sudden "pop" while bending, and a sudden increase 
in symptoms was noted.

The evidence of record at the time of the veteran's death 
establishes that, for the employment prior to April 1983, the 
veteran lost one day of work every two weeks due to illness, 
primarily service-connected back disability.  The fact that 
the veteran was working nine out of 10 workdays less than 10 
years prior to his death in 1993 precludes a determination 
that he was not able to pursue substantially gainful 
employment for the 10 years preceding his death.  

The dates of the veteran's employment in February, March, and 
April 1983 evidenced by the record fall within the 10-year 
period preceding the veteran's death in February 1993.  
Therefore, consideration of "hypothetical entitlement," 
even if authorized by statute in this case, would not result 
in a favorable determination for the appellant, even if was 
concluded that the veteran was totally disabled beginning 
April 15, 1983 despite his full-time employment from March 
1984 to August 1984.

The appellant contends, in a statement submitted in September 
2000, that a VA physician, Dr. William G. Winter, determined 
that the veteran was totally disabled on March 1, 1984, a 
date which the appellant contends was more than 10 years 
prior to the veteran's death.  The appellant's contention is 
in error.  The record establishes that Dr. Winter's 
statement, dated in November 1983, indicated that he 
considered that the veteran continued to be "totally 
disabled" as a result of the April 15, 1983 surgical 
procedure, and stated that he expected the period of the 
veteran's total disability for purposes of convalescence to 
extend to March 1, 1984.  The evidence of record reflects 
that the veteran did return to work in March 1984, and was, 
according to August 1984 clinical records, doing "well" until 
he experienced a sudden increased in back disability 
associated with bending just prior to the August 1984 
evaluation.  The veteran was again hospitalized for his 
service-connected disability in August 1984.  

Dr. Winter's medical statement that the veteran required 
convalescence until March 1984 does not support the 
appellant's contention that the veteran was, in fact, totally 
disabled for a period of 10 years prior to his death.  
However, an October 1984 medical statement, provided by a VA 
physician, stated that the veteran was totally disabled by 
his service-connected back disability "until further 
notice."  By a rating decision issued in January 1985, the 
RO granted TDIU benefits, effective in August 1984.  The 
veteran was continuously rated totally disabled on that basis 
from August 20, 1984 until his death in February 1993, a 
period of approximately 8 years and 6 months. 

The Board notes that the appellant would be entitled to DIC 
based on clear and unmistakable error (CUE) in a prior rating 
decision.  The Court has held that the claimant must raise 
with specificity the issues of clear and unmistakable error 
(CUE) under section 1318(b).  Marso, 13 Vet. App. at 263.  In 
order to raise a section 1318 CUE claim, the claimant must 
provide at least the date or approximate date of the decision 
sought to be attacked collaterally, and must indicate how, 
based on the evidence of record and the law at the time of 
the decision being attacked, the veteran would have been 
entitled to have prevailed so as to have been receiving a 
total disability rating for ten years immediately preceding 
the veteran's death.  Cole v. West, 13 Vet. App. 268, 277 
(1999).

In the instant case, neither the appellant nor her 
representative at any point clearly indicated to the Board or 
to the RO that the appellant wished to challenge any RO 
decision on the basis of CUE,  nor have they provided 
requisite specificity as to why a section 1318 CUE theory 
should be successful.  While the appellant has contended that 
the veteran's back pain and resultant time lost from work 
warranted assignment of a 100 percent rating based on 
individual unemployability prior to August 1984, a 
disagreement as to how the facts were weighed or evaluated in 
a prior rating decision is not sufficient to raise a valid 
CUE claim.  See Russell v. Principi, 3 Vet. App. 310 (1992).  
Indeed, during the appellant's hearing the representative 
focused on the question of hypothetical entitlement and not 
on a claim of CUE in any rating decision.  As the appellant 
has not presented a section 1318 CUE theory expressly to the 
Board, the matter is not pending before the Board.  See Cole, 
13 Vet. App. at 279.

VA advised the appellant of the possible theory of 
hypothetical employment, and obtained all evidence identified 
by the appellant.  The appellant has not identified any 
additional evidence which might be relevant to her claim.  
The Board finds that VA's duties under the VCAA, both as to 
the duty to assist and the notice provisions, have been met. 

As discussed above, the Board has considered the appellant's 
claim of hypothetical entitlement and finds that a grant on 
that basis, or under any other available theory of 
entitlement, may not be entered.  Therefore, the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318 must be 
denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the governing 
statutory and regulatory provisions are against the claim, 
given the facts established by a preponderance of the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).


ORDER

The appeal for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1310 is denied.  

The appeal for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

